Exhibit 10.1

Execution Version

TERM LOAN AGREEMENT

dated as of April 9, 2020

among

ATMOS ENERGY CORPORATION,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Administrative Agent,

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as Syndication Agent,

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

and

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

As Joint Lead Arrangers

and

Joint-Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS; CONSTRUCTION

     1  

Section 1.1.

 

Definitions

     1  

Section 1.2.

 

Classifications of Loans and Borrowings

     19  

Section 1.3.

 

Accounting Terms and Determination

     19  

Section 1.4.

 

Terms Generally

     19  

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

     19  

Section 2.1.

 

General Description of Facility

     20  

Section 2.2.

 

Loans

     20  

Section 2.3.

 

Procedure for Borrowings

     20  

Section 2.4.

 

Funding of Borrowings

     20  

Section 2.5.

 

Interest Elections

     21  

Section 2.6.

 

Optional Reduction and Termination of Commitments

     22  

Section 2.7.

 

Repayment of Loans

     22  

Section 2.8.

 

Evidence of Indebtedness

     22  

Section 2.9.

 

Prepayments

     22  

Section 2.10.

 

Interest on Loans

     23  

Section 2.11.

 

Fees

     23  

Section 2.12.

 

Computation of Interest and Fees

     23  

Section 2.13.

 

Inability to Determine Interest Rates

     24  

Section 2.14.

 

Illegality

     25  

Section 2.15.

 

Increased Costs

     25  

Section 2.16.

 

Funding Indemnity

     26  

Section 2.17.

 

Taxes

     27  

Section 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     28  

Section 2.19.

 

Mitigation of Obligations

     29  

Section 2.20.

 

Replacement of Lenders

     30  

Section 2.21.

 

Increase of Commitments; Additional Lenders

     30  

Section 2.22.

 

Defaulting Lenders

     30  

ARTICLE III CONDITIONS PRECEDENT TO LOANS

     31  

Section 3.1.

 

Conditions To Effectiveness

     31  

Section 3.3.

 

Delivery of Documents

     33  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     33  

Section 4.1.

 

Organization and Good Standing

     33  

Section 4.2.

 

Due Authorization

     33  

Section 4.3.

 

No Conflicts

     33  

Section 4.4.

 

Consents

     34  

Section 4.5.

 

Enforceable Obligations

     34  

Section 4.6.

 

Financial Condition

     34  

Section 4.7.

 

Intentionally Omitted

     34  

Section 4.8.

 

No Default

     34  

Section 4.9.

 

Intentionally Omitted

     34  

Section 4.10.

 

Taxes

     34  

Section 4.11.

 

Compliance with Law

     35  

Section 4.12.

 

Material Agreements

     35  

Section 4.13.

 

ERISA

     35  

Section 4.14.

 

Use of Proceeds

     36  



--------------------------------------------------------------------------------

     Page  

Section 4.15.

 

Government Regulation

     36  

Section 4.16.

 

Disclosure

     36  

Section 4.17.

 

OFAC; Anti-Corruption Laws; Anti-Money Laundering Laws

     37  

Section 4.18.

 

Insurance.

     37  

Section 4.19.

 

Franchises, Licenses, Etc.

     37  

Section 4.20.

 

Secured Indebtedness

     38  

Section 4.21.

 

Subsidiaries

     38  

ARTICLE V AFFIRMATIVE COVENANTS

     38  

Section 5.1.

 

Information Covenants

     38  

Section 5.2.

 

Debt to Capitalization Ratio

     40  

Section 5.3.

 

Preservation of Existence, Franchises and Assets.

     40  

Section 5.4.

 

Books and Records

     40  

Section 5.5.

 

Compliance with Law

     40  

Section 5.6.

 

Payment of Taxes and Other Claims

     40  

Section 5.7.

 

Insurance

     41  

Section 5.8.

 

Use of Proceeds

     41  

Section 5.9.

 

Audits/Inspections

     41  

ARTICLE VI NEGATIVE COVENANTS

     41  

Section 6.1.

 

Nature of Business

     41  

Section 6.2.

 

Consolidation and Merger

     41  

Section 6.3.

 

Sale or Lease of Assets

     41  

Section 6.4.

 

Arm’s-Length Transactions

     42  

Section 6.5.

 

Fiscal Year; Organizational Documents

     42  

Section 6.6.

 

Liens

     42  

ARTICLE VII EVENTS OF DEFAULT

     43  

Section 7.1.

 

Events of Default

     43  

Section 7.2.

 

Acceleration; Remedies

     45  

Section 7.3.

 

Allocation of Payments After Event of Default

     46  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     47  

Section 8.1.

 

Appointment of Administrative Agent

     47  

Section 8.2.

 

Nature of Duties of Administrative Agent

     47  

Section 8.3.

 

Lack of Reliance on the Administrative Agent

     48  

Section 8.4.

 

Certain Rights of the Administrative Agent

     48  

Section 8.5.

 

Reliance by Administrative Agent

     48  

Section 8.6.

 

The Administrative Agent in its Individual Capacity

     48  

Section 8.7.

 

Successor Administrative Agent

     48  

Section 8.8.

 

Co-Documentation Agents; Syndication Agent

     49  

ARTICLE IX MISCELLANEOUS

     49  

Section 9.1.

 

Notices

     49  

Section 9.2.

 

Waiver; Amendments

     52  

Section 9.3.

 

Expenses; Indemnification

     53  

Section 9.4.

 

Successors and Assigns

     54  

Section 9.5.

 

Governing Law; Jurisdiction; Consent to Service of Process

     58  

Section 9.6.

 

WAIVER OF JURY TRIAL

     59  

Section 9.7.

 

Right of Setoff

     59  

Section 9.8.

 

Counterparts; Integration

     59  

Section 9.9.

 

Survival

     59  

Section 9.10.

 

Severability

     60  

 

ii



--------------------------------------------------------------------------------

     Page  

Section 9.11.

 

Confidentiality

     60  

Section 9.12.

 

Interest Rate Limitation

     60  

Section 9.13.

 

Waiver of Effect of Corporate Seal

     61  

Section 9.14.

 

Patriot Act

     61  

Section 9.15.

 

No Fiduciary Duty

     61  

 

iii



--------------------------------------------------------------------------------

Schedules      

Schedule I

     -      Applicable Margins

Schedule II

     -      Commitment Amounts

Schedule 4.20

     -      Secured Indebtedness

Schedule 4.21

     -      Subsidiaries Exhibits      

Exhibit A

     -      Form of Assignment and Acceptance

Exhibit 2.3

     -      Form of Notice of Borrowing

Exhibit 2.5

     -      Form of Notice of Conversion/Continuation

Exhibit 3.1(b)(iii)

     -      Form of Secretary’s Certificate

Exhibit 3.1(b)(vi)

     -      Form of Officer’s Certificate

Exhibit 5.1(c)

     -      Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT (this “Agreement”) is made and entered into as of
April 9, 2020, by and among ATMOS ENERGY CORPORATION, a Texas and Virginia
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), and CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders establish in favor of the
Borrower a $200,000,000 term loan facility;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to establish the requested term loan facility in favor of the
Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1.    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. A Person shall be deemed to control another Person if such
Person possesses, directly or indirectly, the power (a) to vote 10% or more of
the securities having ordinary voting power for the election of directors of
such other Person or (b) to direct or cause direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.

“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time. On the Closing Date, the Aggregate
Commitment Amount equals $200,000,000.



--------------------------------------------------------------------------------

“Aggregate Commitments” shall mean, collectively, all Commitments of all Lenders
at any time outstanding.

“Anti-Terrorism and Anti-Corruption Laws” shall mean any applicable laws, rules,
or regulations relating to economic or trade sanctions, terrorism, bribery,
corruption or money laundering, including without limitation any regulations or
sanctions programs administered by OFAC, the United Nations, the United Kingdom,
the European Union or any other applicable authority.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, the percentage per annum
determined by reference to the applicable Rating Category from time to time in
effect as set forth on Schedule I; provided, that a change in the Applicable
Margin resulting from a change in the Rating Category shall be effective on the
day on which any rating agency changes its rating and shall continue until the
day prior to the day that a further change becomes effective. Notwithstanding
the foregoing, the Applicable Margin from the Closing Date until the first
change in the applicable Rating Category after the Closing Date shall be at
Level II as set forth on Schedule I.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent announces from time to time to be its prime lending rate,
as in effect from time to time, (ii) the Federal Funds Rate, as in effect from
time to time, (any changes in such rate

 

2



--------------------------------------------------------------------------------

to be effective as of the date of any change in such rate) plus one-half of one
percent (0.50%) and (iii) the one-month Adjusted LIBO Rate, which rate shall be
determined on a daily basis (any changes in such rate to be effective as of the
date of any change in such rate) plus 100 basis points per annum, which rate
shall be determined on a daily basis. The Administrative Agent’s prime lending
rate is a reference rate and does not necessarily represent the lowest or best
rate charged to customers. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 2.13 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.13(b)), then for purposes
of clause (c) above the Adjusted LIBO Rate on any day shall be deemed to be
zero. The Administrative Agent may make commercial loans or other loans at rates
of interest at, above or below the Administrative Agent’s prime lending rate.
Each change in the Administrative Agent’s prime lending rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement; provided further
to the extent any such Benchmark Replacement shall not be administratively
feasible as determined by the Administrative Agent in its reasonable discretion,
such Benchmark Replacement shall be applied in a manner otherwise reasonably
determined by the Administrative Agent.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time (for the
avoidance of doubt, such Benchmark Replacement Adjustment shall not be in the
form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

3



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-In Election, the date specified by the Administrative
Agent (or, in the event such Early Opt-in Election has occurred as a result of a
determination or election by the Borrower, the Administrative Agent and the
Borrower) or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.13(b) and (b) ending at the time that a Benchmark Replacement has
replaced the LIBOR for all purposes hereunder pursuant to Section 2.13(b).

 

4



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowing” shall mean a borrowing consisting of Loans of the same Type, made,
converted or continued on the same date and in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to close and (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal or interest on, a conversion of or into, or an Interest
Period for, a Eurodollar Loan or a notice with respect to any of the foregoing,
any day on which dealings in Dollars are carried on in the London interbank
market.

“Capital Stock” shall mean (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
(or, for purposes of Section 2.15(b), by the Parent Company of such Lender, if
applicable) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” shall mean either of the following events:

(a) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) has become, directly or indirectly, the “beneficial owner” (as
defined in Rules 13d-3 (other than subsection (d) thereof) and 13d-5 under the
Exchange Act), by way of merger, consolidation or otherwise of 40% or more of
the voting power of the Borrower on a fully-diluted basis, after giving effect
to the conversion and exercise of all outstanding warrants, options and other
securities of the Borrower convertible into or exercisable for voting stock of
the Borrower (whether or not such securities are then currently convertible or
exercisable); or

(b) during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted the board of directors of the Borrower

 

5



--------------------------------------------------------------------------------

together with any new members of such board of directors whose elections by such
board of directors or whose nomination for election by the stockholders of the
Borrower was approved by a vote of a majority of the members of such board of
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved cease for any reason to constitute a majority of the directors of the
Borrower then in office.

“Charges” shall have the meaning set forth in Section 9.12.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 9.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.

“Commitment” shall mean, with respect to each Lender, the obligation of such
Lender to make Loans to the Borrower on the Closing Date in the principal amount
not exceeding the amount set forth with respect to such Lender on Schedule II.

“Compliance Certificate” shall mean a certificate from a Financial Officer of
the Borrower in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) is not
administratively feasible for the Administrative Agent, then Compounded SOFR
will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.

“Consolidated Capitalization” shall mean, without duplication, the sum of
(a) all of the shareholders’ equity or net worth of the Borrower and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP plus
(b) the aggregate principal amount of Preferred Securities plus (c) the
aggregate Minority Interests in Subsidiaries plus (d) Consolidated Funded Debt.

 

6



--------------------------------------------------------------------------------

“Consolidated Funded Debt” shall mean, without duplication, the sum of (a) all
indebtedness of the Borrower and its Subsidiaries for borrowed money, (b) all
purchase money indebtedness of the Borrower and its Subsidiaries (other than
trade accounts payable), (c) the principal portion of all obligations of the
Borrower and its Subsidiaries under capital leases, (d) all commercial letters
of credit and all performance and standby letters of credit issued or bankers’
acceptances created for the account of the Borrower or one of its Subsidiaries,
including, without duplication, all unreimbursed draws thereunder, (e) all
Guaranty Obligations of the Borrower and its Subsidiaries with respect to funded
indebtedness of another Person of the types listed in clauses (a) through (d),
(f) all indebtedness of another entity secured by a Lien on any property of the
Borrower or any of its Subsidiaries whether or not such indebtedness has been
assumed by the Borrower or any of its Subsidiaries, (g) all indebtedness of any
partnership or unincorporated joint venture to the extent the Borrower or one of
its Subsidiaries is legally obligated with respect thereto, net of any assets of
such partnership or joint venture and in the case of the Capital Stock of such
partnership or joint venture being held by a Subsidiary, limited to the net
worth of such Subsidiary, (h) all obligations of the Borrower and its
Subsidiaries to advance or provide funds or other support for the payment or
purchase of funded indebtedness (including, without limitation, maintenance
agreements, comfort letters or similar agreements or arrangements) (other than
as may be given in respect of Atmos Energy Marketing, LLC (“AEM”)) and (i) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product of
the Borrower or one of its Material Subsidiaries where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP; provided, however, that (x) neither the
indebtedness of AEM incurred in connection with the purchase of gas by AEM for
resale to the Borrower nor the guaranty by the Borrower or one of its
Subsidiaries of such indebtedness shall be included in this definition if such
indebtedness has been outstanding for less than two months from the date of its
incurrence by AEM and (y) for the purposes of calculating the Debt to
Capitalization Ratio, Consolidated Funded Debt will exclude (to the extent
otherwise included in Consolidated Funded Debt) (i) any pension and other
post-retirement benefits liability adjustments recorded in accordance with GAAP
and (ii) an amount of Hybrid Securities not to exceed a total of 15% of
Consolidated Capitalization.

“Consolidated Net Property” shall mean the Fixed Assets less, without
duplication, the amount of accumulated depreciation and amortization
attributable thereto.

“Consolidated Net Worth” shall mean, as of any date, (i) the total assets of the
Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries, minus (ii) the total liabilities
of the Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to LIBOR.

“Credit Documents” shall mean, collectively, this Agreement, any promissory
notes issued pursuant to this Agreement, the Fee Letter, all Notices of
Borrowing, all Notices of Conversion/Continuation, all Compliance Certificates
and any and all other instruments, agreements, documents and writings executed
in connection with any of the foregoing.

 

7



--------------------------------------------------------------------------------

“Credit Exposure” shall mean, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans.

“Debt to Capitalization Ratio” shall mean the ratio of (a) Consolidated Funded
Debt to (b) Consolidated Capitalization.

“Default” shall mean any act, condition or event that, with the giving of notice
or the lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, at any time, subject to Section 2.22, any Lender
that, as determined by the Administrative Agent acting in good faith, (a) has
failed to fund any portion of its Commitments required to be funded by it within
two Business Days after the date required to be funded by it, unless the subject
of a good faith dispute as specified to the Administrative Agent, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it under the Credit Documents within three
Business Days after the date when due, unless the subject of a good faith
dispute as specified to the Administrative Agent, (c) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations under the Credit Documents unless such notification or
public statement relates to such Lender’s obligation to fund any portion of its
Commitments hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding cannot be satisfied, (d) has
failed, within three Business Days after request by the Administrative Agent, to
confirm to the Administrative Agent that it will comply with its funding
obligations; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (d) upon receipt of such confirmation by the
Administrative Agent, or (e) as to which a Lender Insolvency Event has occurred
and is continuing.

“Default Interest” shall have the meaning set forth in Section 2.10(b).

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Early Opt-In Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent, (ii) a notification by the
Borrower to the Administrative Agent that the Borrower has determined, or
(iii) a notification by the Required Lenders to the Administrative Agent (with a
copy to Borrower) that the Required Lenders have determined, in each case that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.13(b), are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and

(b) (i) the election by the Administrative Agent or the Borrower or (ii) the
election by the Required Lenders to declare that an Early Opt-In Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders, by the Borrower
to the Administrative Agent or by the Required Lenders of written notice of such
election to the Administrative Agent.

 

8



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” shall mean any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.

“ERISA Affiliate” shall mean an entity, whether or not incorporated, which is
under common control with the Borrower or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes the Borrower or any of its Subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

9



--------------------------------------------------------------------------------

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day with respect to the Adjusted LIBO Rate
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities” under Regulation D). Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D. The
Eurodollar Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Event of Default” shall have the meaning provided in Section 7.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (c) in the case of a Foreign
Lender, any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.17(e).

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of the date hereof,
executed by the Administrative Agent and accepted by the Borrower.

 

10



--------------------------------------------------------------------------------

“Financial Officer” shall mean any one of the chief financial officer, the
controller or the treasurer of the Borrower.

“Fixed Assets” shall mean the assets of the Borrower and its Subsidiaries
constituting “net property, plant and equipment” on the consolidated balance
sheet of the Borrower and its Subsidiaries.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
indebtedness for borrowed money of any other Person in any manner, whether
direct or indirect, and including without limitation any obligation, whether or
not contingent, (a) to purchase any such indebtedness or other obligation or any
property constituting security therefor, (b) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of such
indebtedness or (c) to otherwise assure or hold harmless the owner of such
indebtedness or obligation against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount of
the indebtedness in respect of which such Guaranty Obligation is made.

“Hazardous Materials” shall mean all hazardous or toxic substances, wastes or
other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Hedging Obligations” shall mean any and all obligations of such Person, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired under (i) any and all Hedging Transactions, (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Hedging
Transactions and (iii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.

“Hedging Transaction” shall mean any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by such Person that is a
rate swap, basis swap, forward rate transaction, commodity swap, interest rate
option, foreign exchange transaction, cap transaction, floor transaction,
collateral transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

“Hybrid Securities” shall mean any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or

 

11



--------------------------------------------------------------------------------

mandatory deferral of interest or distributions, issued by the Borrower, or any
business trusts, limited liability companies, limited partnerships or similar
entities (i) substantially all of the common equity, general partner or similar
interests of which are owned (either directly or indirectly through one or more
wholly owned subsidiaries) at all times by the Borrower or any of its
subsidiaries, (ii) that have been formed for the purpose of issuing trust
preferred securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or a subsidiary of the Borrower, and (B) payments made from time to
time on the subordinated debt.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months, or solely with respect to the initial Interest
Period on the Closing Date, twelve months; provided, that:

(i)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

(iv)    no Interest Period may extend beyond the Maturity Date.

“Joint Lead Arrangers” shall mean, collectively, Crédit Agricole Corporate and
Investment Bank and Canadian Imperial Bank of Commerce, New York Branch.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is,
or has been, adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, (ii) a Lender or its Parent Company is the subject
of a bankruptcy, insolvency, reorganization, liquidation or similar proceeding,
or a receiver, trustee, conservator, custodian or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment, (iii) a Lender or its Parent Company has become the
subject of a Bail-In Action; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality thereof
so long as such ownership or acquisition does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

12



--------------------------------------------------------------------------------

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or such other commercially available
source providing quotations of LIBOR as may be designated by the Administrative
Agent from time to time) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London, England time), two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided that in no event shall such LIBOR be less than zero.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind.

“Listed Country” has the meaning set forth in Section 4.17(b).

“Loan” shall mean each term loan made by a Lender to the Borrower on the Closing
Date under its Commitment, pursuant to Section 2.1.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, results of operations or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) the ability of the
Borrower to perform its obligations under this Agreement or any of the other
Credit Documents or (c) the validity or enforceability of this Agreement, any of
the other Credit Documents, or the rights and remedies of the Lenders hereunder
or thereunder.

“Material Subsidiary” shall mean, at any date, a Subsidiary of the Borrower
whose aggregate assets properly included under the category “property, plant and
equipment” on the balance sheet of such Subsidiary, less the amount of
depreciation and amortization attributable thereto, constitutes at least 10% of
Consolidated Net Property as of such date; provided that if at any time the
Borrower has Subsidiaries that are not Material Subsidiaries whose total
aggregate assets under the category “property, plant and equipment” on the
balance sheet of such Subsidiaries, less the amount of depreciation and
amortization attributable thereto, constitute more than 20% of Consolidated Net
Property as of such date the Borrower shall designate one or more of such
Subsidiaries as Material Subsidiaries for the purposes of this Agreement in
order that all Subsidiaries of the Borrower, other than Material Subsidiaries,
own not more than 20% of Consolidated Net Property.

“Maturity Date” shall mean the earlier of (i) April 9, 2022 and (ii) the date on
which all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

“Maximum Rate” shall have the meaning set forth in Section 9.12.

“Minority Interests” shall mean interests owned by Persons (other than the
Borrower or a Subsidiary of the Borrower) in a Subsidiary of the Borrower in
which less than 100% of all classes of the voting securities are owned by the
Borrower or its Subsidiaries.

 

13



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.

“Multiemployer Plan” shall mean a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001 (a)(3) of ERISA.

“Multiple Employer Plan” shall mean a Plan covered by Title IV of ERISA, other
than a Multiemployer Plan, which the Borrower or any ERISA Affiliate and at
least one employer other than the Borrower or any ERISA Affiliate are
contributing sponsors.

“1998 Indenture” shall mean, collectively, that certain Indenture, dated as of
July 15, 1998, granted by the Borrower to US Bank Trust National Association, as
Trustee, and all Supplemental Indentures thereto.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Recourse Indebtedness” shall mean, at any time, indebtedness incurred after
the date hereof by the Borrower or a Material Subsidiary in connection with the
acquisition of property or assets by the Borrower or such Material Subsidiary or
the financing of the construction of or improvements on property, whenever
acquired, that, under the terms of such indebtedness and pursuant to applicable
law, the recourse at such time and thereafter of the lenders with respect to
such indebtedness is limited to the property or assets so acquired, or such
construction or improvements, and any accession or additions thereto and
proceeds thereof, including indebtedness as to which a performance or completion
guarantee or similar undertaking was initially applicable to such indebtedness
or the related property or assets if such guarantee or similar undertaking has
been satisfied and is no longer in effect at such time. Indebtedness which is
otherwise Non-Recourse Indebtedness will not lose its character as Non-Recourse
Indebtedness because there is recourse to the Borrower, any Material Subsidiary,
any guarantor or any other Person for (a) environmental representations,
warranties or indemnities, or (b) indemnities for and liabilities arising from
(i) fraud, (ii) misrepresentation, (iii) misapplication or non-payment of rents,
profits, insurance and condemnation proceeds and other sums actually received
from secured assets to be paid to the lender, (iv) waste, (v) materialmen’s and
mechanics’ liens or (vi) similar matters.

“Notice of Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.5(b).

“NYFRB” means the Federal Reserve Bank of New York.

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any
other Credit Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all reasonable fees and expenses of counsel to the
Administrative Agent and any Lender incurred

 

14



--------------------------------------------------------------------------------

pursuant to this Agreement or any other Credit Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, and all Hedging Obligations owed to
the Administrative Agent, any Lender or any of their Affiliates incurred in
order to limit interest rate or fee fluctuation with respect to the Loans, and
all obligations and liabilities incurred in connection with collecting and
enforcing the foregoing, together with all renewals, extensions, modifications
or refinancings thereof.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Participant” shall have the meaning set forth in Section 9.4(d).

“Payment Office” shall mean the office of the Administrative Agent located at
1301 Avenue of the Americas, New York, NY 10019, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.

“Permitted Lien” shall mean, with respect to any asset, the Liens permitted to
exist on such asset under Section 6.6.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust, limited liability company or other enterprise
(whether or not incorporated), or any government or political subdivision or any
agency, department or instrumentality thereof.

“Physical Trade Contract” shall mean any agreement that is for the purchase,
sale, transfer or exchange of natural gas or any other similar transaction
(including any option to enter into any of the foregoing) or any combination of
the foregoing and any master agreement relating to or governing any or all of
the foregoing, in each case entered into in the ordinary course of business.

“Physical Trade Obligations” shall mean any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired under (i) any and all Physical Trade Contracts, (ii) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Physical Trade Contracts and (iii) any and all renewals, extensions and
modifications of any Physical Trade Contracts and any and all substitutions for
any Physical Trade Contracts.

“Plan” shall mean any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which the Borrower or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.

 

15



--------------------------------------------------------------------------------

“Preferred Securities” shall mean, at any date, any equity interests in the
Borrower, in a Special Purpose Financing Subsidiary of the Borrower or in any
other Subsidiary of the Borrower (such as those known as “TECONS”, “MIPS” or
“RHINOS”): (a) that are not (i) required to be redeemed or redeemable at the
option of the holder thereof prior to the fifth anniversary of the Commitment
Termination Date (as defined in the Principal Revolving Credit Agreement) or
(ii) convertible into or exchangeable for (unless solely at the option of the
Borrower or such Subsidiary of the Borrower) equity interests referred to in
clause (i) above or indebtedness having a scheduled maturity, or requiring any
repayments or prepayments of principal or any sinking fund or similar payments
in respect of principal or providing for any such repayment, prepayment, sinking
fund or other payment at the option of the holder thereof prior to the fifth
anniversary of the Commitment Termination Date (as defined in the Principal
Revolving Credit Agreement) and (b) as to which, at such date, the Borrower or
such Subsidiary of the Borrower has the right to defer the payment of all
dividends and other distributions in respect thereof for the period of at least
19 consecutive quarters beginning at such date.

“Principal Revolving Credit Agreement” shall mean that certain Revolving Crédit
Agreement dated as of September 25, 2015 among the Borrower, Crédit Agricole
Corporate and Investment Bank, as administrative agent, and the lenders from
time to time parties thereto, as amended, restated, supplemented, refinanced,
replaced, or otherwise modified from time to time.

“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Credit Exposure), and the
denominator of which shall be the sum of such Commitments of all Lenders (or if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Credit Exposure of all Lenders).

“Rating Category” shall mean the applicable credit ratings categories given to
the Borrower by Moody’s and S&P as set forth on Schedule I.

“Register” shall have the meaning set forth in Section 9.4(c).

“Regulation D, T, U, or X” shall mean Regulation D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System (or any successor body) as
from time to time in effect, any amendment thereto and any successor to all or a
portion thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, partners, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

16



--------------------------------------------------------------------------------

“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.

“Reportable Event” shall mean a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Commitments of the Lenders at such time or if the Lenders
have no Commitments outstanding, then Lenders holding more than 50% of the
Credit Exposure of the Lenders; provided however, that to the extent that any
Lender is a Defaulting Lender, such Defaulting Lender and all of its Commitments
and Credit Exposure shall be excluded for purposes of determining Required
Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating securities.

“Sanctions Lists” shall have the meaning assigned to such term in Section 4.14.

“SEC” shall mean the Securities and Exchange Commission or any successor agency.

“Single Employer Plan” shall mean any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan or a Multiple Employer Plan.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Special Purpose Financing Subsidiary” shall mean a Subsidiary of the Borrower
that has no direct or indirect interest in the business of the Borrower and its
other Subsidiaries and was formed solely for the purpose of issuing Preferred
Securities.

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not, at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% voting equity interest at any time.

 

17



--------------------------------------------------------------------------------

“Syndication Agent” shall mean Canadian Imperial Bank of Commerce, New York
Branch.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Event” shall mean (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(c) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (d) the
institution of proceedings to terminate or the actual termination of a Plan by
the PBGC under Section 4042 of ERISA, (e) any event or condition which might
reasonably constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or (f) the complete
or partial withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan.

“Total Assets” shall mean all assets of the Borrower and its Subsidiaries as
shown on its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.

“2001 Indenture” shall mean, collectively, that certain Indenture, dated as of
May 22, 2001, granted by the Borrower to SunTrust Bank, Atlanta, as Trustee, and
all Supplemental Indentures thereto.

“2007 Indenture” shall mean, collectively, that certain Indenture, dated as of
June 14, 2007, granted by the Borrower to U.S. Bank National Association, as
Trustee, and all Supplemental Indentures, if any, thereto.

“2009 Indenture” shall mean, collectively, that certain Indenture, dated as of
March 26, 2009, granted by the Borrower to U.S. Bank National Association, as
Trustee, and all Supplemental Indentures, if any, thereto.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

18



--------------------------------------------------------------------------------

Section 1.2.    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g. a “Eurodollar
Loan”, or “Base Rate Loan”). Borrowings also may be classified and referred to
by Type (e.g. “Eurodollar Borrowing”).

Section 1.3.    Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend the covenant in Section 5.2 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Section 5.2 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Consolidated Funded Indebtedness or other
liabilities of the Borrower or any Subsidiary of the Borrower at “fair value”,
as defined therein.

Section 1.4.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

 

19



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1.    Reserved.

Section 2.2.    Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a term loan in Dollars, ratably in
proportion to its Pro Rata Share, to the Borrower, on the Closing Date in an
aggregate principal amount outstanding equal to such Lender’s Commitment. The
Borrower may not reborrow any Loans that are repaid.

Section 2.3.    Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice of the Borrowing substantially in the form
of Exhibit 2.3 (the “Notice of Borrowing”) on the Closing Date. The Notice of
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the Type of such Loan comprising such Borrowing
and (iii) in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto (subject to the provisions of the definition
of Interest Period). Each Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall be not less than $5,000,000 or a larger multiple
of $1,000,000, and the aggregate principal amount of each Base Rate Borrowing
shall not be less than $1,000,000 or a larger multiple of $100,000; provided,
that Base Rate Loans made pursuant to Section 2.4 may be made in lesser amounts
as provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding exceed six. Promptly following the receipt of the Notice of
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

Section 2.4.    Funding of Borrowings.

(a)    Each Lender will make available the Loan to be made by it hereunder on
the Closing Date by wire transfer in immediately available funds by 12:00 noon
(New York time) to the Administrative Agent at the Payment Office. The
Administrative Agent will make the Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

(b)    Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. (New York time) one (1) Business Day prior to the Closing
Date that such Lender will not make available to the Administrative Agent such
Lender’s Loan, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
Closing Date, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest at the
Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for the Loans. Nothing in this subsection
shall be deemed to relieve any Lender from its obligation to fund its Pro Rata
Share of the Borrowing on the Closing Date hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

 

20



--------------------------------------------------------------------------------

(c)    All Borrowings shall be funded by the Lenders severally on the basis of
their respective Pro Rata Shares. No Lender shall be responsible for any default
by any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.5.    Interest Elections.

(a)    The Borrowing on the Closing Date initially shall be of the Type
specified in the Notice of Borrowing, and in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.5. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b)    To make an election pursuant to this Section 2.5, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.5
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. (New York time) one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. (New York time) three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Conversion/Continuation applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Conversion/Continuation, which shall be
a Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof.

 

21



--------------------------------------------------------------------------------

Section 2.6.    Termination of Commitments. All Commitments shall terminate on
the Closing Date upon funding of the Loans.

Section 2.7.    Repayment of Loans.    The outstanding principal amount of all
Loans shall be due and payable in full (together with accrued and unpaid
interest thereon) on the Maturity Date.

Section 2.8.    Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable thereon and paid to such Lender from time to time under this
Agreement. The Administrative Agent shall maintain appropriate records in which
shall be recorded (i) the Commitment of each Lender, (ii) the amount of the Loan
made hereunder by each Lender, the Type thereof and the Interest Period
applicable thereto, (iii) the date of each continuation thereof pursuant to
Section 2.5, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.5, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender at any time, the Borrower agrees that it will prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.9.    Prepayments.

At any time after the first anniversary of the Closing Date, the Borrower shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, without premium or penalty, by giving irrevocable written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. (New York time) not less than three
(3) Business Days prior to any such prepayment, and (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one Business Day prior to
the date of such prepayment. Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice,

 

22



--------------------------------------------------------------------------------

together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.10(c); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.16. Each partial prepayment of any Loan shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type
pursuant to Section 2.3. Each prepayment of a Borrowing shall be applied ratably
to the Loans comprising such Borrowing. Notwithstanding anything set forth
herein to the contrary, the outstanding principal amount of all Loans shall
remain outstanding for a period of at least one (1) year from the Borrowing of
such Loans.

Section 2.10.    Interest on Loans.

(a)    The Borrower shall pay interest on each Base Rate Loan at the Base Rate
in effect from time to time and on each Eurodollar Loan at the Adjusted LIBO
Rate for the applicable Interest Period in effect for such Loan, plus, in each
case, the Applicable Margin in effect from time to time.

(b)    Upon the occurrence, and during the continuation, of an Event of Default
under Section 7.1(a) or, at the option of the Required Lenders, any other Event
of Default, the Borrower shall pay interest (“Default Interest”) with respect to
all Eurodollar Loans at the rate otherwise applicable for the then-current
Interest Period plus an additional 2% per annum until the last day of such
Interest Period, and thereafter, and with respect to all Base Rate Loans and all
other Obligations hereunder (other than Loans), at an all-in rate in effect for
Base Rate Loans, plus an additional 2% per annum.

(c)    Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Maturity Date. Interest on all outstanding Eurodollar Loans shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Eurodollar Loans having an Interest Period in excess of three
months, on each day which occurs every three months after the initial date of
such Interest Period, and on the Maturity Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.

(d)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.11.    Fees. The Borrower shall pay to the Administrative Agent for
its own account fees in the amounts and at the times set forth in the Fee
Letter.

Section 2.12.    Computation of Interest and Fees. Interest hereunder based on
the Administrative Agent’s prime lending rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and paid for the actual number
of days elapsed (including the first day but excluding the last day). All other
interest and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day) Each determination by the Administrative Agent of an
interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

 

23



--------------------------------------------------------------------------------

Section 2.13.    Inability to Determine Interest Rates. (a) If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

(i)    the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, then such
Borrowing shall be made as a Base Rate Borrowing.

(b)    

(i)     Notwithstanding anything to the contrary herein, upon the occurrence of
a Benchmark Transition Event or an Early Opt-In Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. (New York City time) on the
fifth Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein. Any
such amendment with respect to an Early Opt-In Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders consent to such
amendment. No replacement of LIBOR with a Benchmark Replacement will occur prior
to the applicable Benchmark Transition Start Date.

(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and,

 

24



--------------------------------------------------------------------------------

notwithstanding anything to the contrary herein or in any Note, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(iii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and
(D) the commencement or conclusion of any Benchmark Unavailability Period.

(iv)    Upon receipt by the Borrower of notice of the commencement of a
Benchmark Unavailability Period, the provisions of clauses (i) and (ii) of the
final paragraph Section 2.13(a) shall apply as to all Eurodollar Loans, mutatis
mutandis.

(v)    Any determination, decision or election that may be made by the
Administrative Agent, the Borrower or Lenders pursuant to this Section 2.13(b),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.13(b).

Section 2.14.    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base Rate Loan
as part of the same Borrowing for the same Interest Period and if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

Section 2.15.    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

25



--------------------------------------------------------------------------------

(ii)    impose on any Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by such Lender;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
reduce the amount received or receivable by such Lender hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within five Business Days after the date
of such notice and demand, additional amount or amounts sufficient to compensate
such Lender for such additional costs incurred or reduction suffered.

(b)    If any Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital
(or on the capital of the Parent Company of such Lender) as a consequence of its
obligations hereunder to a level below that which such Lender or the Parent
Company of such Lender could have achieved but for such Change in Law (taking
into consideration such Lender’s policies or the policies of the Parent Company
of such Lender with respect to capital adequacy or liquidity) then, from time to
time, within five (5) Business Days after receipt by the Borrower of written
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or the Parent Company of such Lender for any such reduction
suffered.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or the Parent Company of such Lender, as the case may
be, specified in paragraph (a) or (b) of this Section 2.15 shall be delivered to
the Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender such amount or
amounts within 10 days after receipt thereof.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s
right to demand such compensation.

Section 2.16.    Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, reasonable cost or expense directly attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (A) the amount
of interest that would have accrued on the principal amount of such Eurodollar
Loan if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a

 

26



--------------------------------------------------------------------------------

failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurodollar Loan) over (B) the amount of interest that
would accrue on the principal amount of such Eurodollar Loan for the same period
if the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid
or converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section 2.16 submitted to the Borrower by any Lender (with a copy to
the Administrative Agent) shall be conclusive, absent manifest error.

Section 2.17.    Taxes.

(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender (as the case may
be) shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within five (5) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the

 

27



--------------------------------------------------------------------------------

payments received from the Borrower hereunder are effectively connected with
such Foreign Lender’s conduct of a trade or business in the United States; or
(ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).

(f)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

Section 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon (New York time) on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Sections 2.15, 2.16 and 2.17 and 9.3 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

 

28



--------------------------------------------------------------------------------

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 2.19.    Mitigation of Obligations. If any Lender requests compensation
under Section 2.15, Section 2.16, or Section 2.17, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable

 

29



--------------------------------------------------------------------------------

under Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
such designation or assignment.

Section 2.20.    Replacement of Lenders. If any Lender requests compensation
under Section 2.15, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority of the account of any Lender
pursuant to Section 2.17, or if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 9.4(b)) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts) and (iii) in the case of a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.21.    Reserved.

Section 2.22.    Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Requirement of
Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in
Section 9.2.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any then final and

 

30



--------------------------------------------------------------------------------

non-appealable judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any the final and non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.18. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.22(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b)    If the Borrower and the Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with the Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS

Section 3.1.    Conditions To Effectiveness. The obligations of the Lenders to
make Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 9.2).

(a)    The Administrative Agent and the Joint Lead Arrangers shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Credit Document and under any agreement with the Administrative Agent or
the Joint Lead Arrangers.

 

31



--------------------------------------------------------------------------------

(b)    The Administrative Agent (or its counsel) shall have received the
following:

(i)    a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy or .pdf transmission of an executed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;

(ii)    reserved;

(iii)    a certificate of the Secretary or Assistant Secretary of the Borrower
in the form of Exhibit 3.1(b)(iii), attaching and certifying copies of its
bylaws and of the resolutions of its boards of directors, authorizing the
execution, delivery and performance of the Credit Documents and certifying the
name, title and true signature of each officer of the Borrower executing the
Credit Documents;

(iv)    certified copies of the articles or certificate of incorporation of the
Borrower, together with certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdictions of organization of
the Borrower and each other jurisdiction in which the failure to so qualify and
be in good standing would have or would reasonably be expected to have a
Material Adverse Effect;

(v)    a favorable written opinion of inside or outside counsel to the Borrower,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Borrower, the Credit Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;

(vi)    a certificate in the form of Exhibit 3.1(b)(vi), dated the Closing Date
and signed by a Financial Officer, certifying that (A) no Default or Event of
Default exists, (B) all representations and warranties of the Borrower set forth
in the Credit Documents are true and correct in all material respects, (C) since
September 30, 2019, there shall have been no material adverse change in the
business, condition (financial or otherwise), operations, liabilities
(contingent or otherwise), properties or prospects of the Borrower and its
subsidiaries taken as a whole, (D) there are no actions, suits, investigations
or legal, equitable, arbitration or administrative proceedings pending or, to
the knowledge of the Borrower, threatened against the Borrower, any of its
Subsidiaries or any of its properties which would have or be reasonably expected
to have a Material Adverse Effect and (E) except as would not result or be
reasonably expected to result in a Material Adverse Effect: (a) each of the
properties of the Borrower and its Subsidiaries and all operations at such
properties are in compliance in all material respects with all applicable
Environmental Laws, (b) there is no violation of any Environmental Law with
respect to the properties or the businesses operated by the Borrower or its
Subsidiaries, and (c) there are no conditions relating to the businesses or
properties that would reasonably be expected to give rise to a material
liability under any applicable Environmental Laws;

(vii)    a duly executed Notice of Borrowing;

(viii)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of
Borrower, in connection with the execution, delivery, performance, validity and
enforceability of the Credit Documents

 

32



--------------------------------------------------------------------------------

or any of the transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any governmental authority regarding the Commitments
or any transaction being financed with the proceeds thereof shall be ongoing;

(ix)    copies of (A) the internally prepared quarterly financial statements of
the Borrower and its Subsidiaries on a consolidated basis for the fiscal quarter
ending on December 31, 2019 and (B) the audited consolidated financial
statements for the Borrower and its Subsidiaries for the fiscal year ending
September 30, 2019; and

(x)    such other documents, certificates or information as the Joint Lead
Arrangers may reasonably request, all in form and substance reasonably
satisfactory to the Joint Lead Arrangers.

(c) To the extent requested by the Administrative Agent in writing not less than
five (5) Business Days prior to the Closing Date, the Administrative Agent shall
have received, not later than two (2) calendar days prior to the Closing Date,
all documentation and other information with respect to the Borrower that the
Administrative Agent reasonably believes is required by regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act (as defined below).

All of the Credit Documents, certificates, legal opinions and other documents
and papers referred to in this Article III, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for any promissory notes, in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance reasonably satisfactory
to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1.    Organization and Good Standing. The Borrower (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdictions of its incorporation, (b) is duly qualified and in good
standing as a foreign corporation authorized to do business in every
jurisdiction where the failure to so qualify would have or would reasonably be
expected to have a Material Adverse Effect and (c) has the requisite corporate
power and authority to own its properties and to carry on its business as now
conducted and as proposed to be conducted.

Section 4.2.    Due Authorization. The Borrower (a) has the requisite corporate
power and authority to execute, deliver and perform this Agreement and the other
Credit Documents and to incur the obligations herein and therein provided for
and (b) has been authorized by all necessary corporate action, to execute,
deliver and perform this Agreement and the other Credit Documents.

Section 4.3.    No Conflicts. Neither the execution and delivery of the Credit
Documents, nor the consummation of the transactions contemplated therein, nor
performance of

 

33



--------------------------------------------------------------------------------

and compliance with the terms and provisions thereof by the Borrower will
(a) violate or conflict with, in any material respect, any provision of its
articles of incorporation or bylaws, (b) violate, contravene or conflict with,
in any material respect, any law, regulation (including without limitation,
Regulation U, Regulation X or any regulation promulgated by the Federal Energy
Regulatory Commission), order, writ, judgment, injunction, decree or permit
applicable to it, (c) except as would not reasonably be expected to result in a
Material Adverse Effect, violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it or its properties may be bound, or (d) in any
material respect, result in or require the creation of any Lien upon or with
respect to its properties, other than a Permitted Lien.

Section 4.4.    Consents. No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or Governmental Authority
or third party is required in connection with the execution, delivery or
performance of this Agreement or any of the other Credit Documents, except any
such consent, approval, authorization, order, filing, registration or
qualification as would not reasonably be expected to have a Material Adverse
Effect.

Section 4.5.    Enforceable Obligations. This Agreement and the other Credit
Documents have been duly executed and delivered and constitute legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.

Section 4.6.    Financial Condition.

(a)    The consolidated financial statements delivered to the Lenders pursuant
to Section 3.1(b)(ix) and pursuant to Section 5.1(a) and (b): (i) have been
prepared in accordance with GAAP (subject to the provisions of Section 1.3) and
(ii) present fairly in all material respects the financial condition, results of
operations, and cash flows of the Borrower and its Subsidiaries as of such date
and for such periods.

(b)    Since September 30, 2019, there has been no sale, transfer or other
disposition by the Borrower of any material part of the business or property of
the Borrower, and no purchase or other acquisition by the Borrower of any
business or property (including any Capital Stock of any other Person) material
in relation to the financial condition of the Borrower, in each case which is
not (i) reflected in the most recent financial statements delivered to the
Lenders pursuant to Section 3.1(b)(ix) and pursuant to Section 5.1 or in the
notes thereto or (ii) otherwise permitted by the terms of this Agreement and
communicated to the Administrative Agent.

Section 4.7.    Intentionally Omitted.

Section 4.8.    No Default. No Default or Event of Default presently exists and
is continuing.

Section 4.9.    Intentionally Omitted.

Section 4.10.    Taxes. The Borrower and its Subsidiaries have filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed and paid

 

34



--------------------------------------------------------------------------------

all amounts of taxes shown thereon to be due (including interest and penalties)
and has paid all other material taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes which are not yet
delinquent or that are being contested in good faith and by proper proceedings,
and against which adequate reserves are being maintained in accordance with
GAAP.

Section 4.11.    Compliance with Law. The Borrower and each of its Subsidiaries
is in compliance with all laws, rules, regulations, orders and decrees
applicable to it or to its properties, except where the failure to be in
compliance would not have or would not reasonably be expected to have a Material
Adverse Effect.

Section 4.12.    Material Agreements. Neither the Borrower nor any of its
Subsidiaries is in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default has had or would be reasonably expected to have a Material Adverse
Effect.

Section 4.13.    ERISA. Except as would not result or be reasonably expected to
result in a Material Adverse Effect:

(a)    During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best knowledge of the Borrower, no event or condition has occurred
or exists as a result of which any Termination Event is reasonably expected to
occur, with respect to any Plan; (ii) no “accumulated funding deficiency,” as
such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, has occurred with respect to any Plan; (iii) each Plan
has been maintained, operated, and funded in material compliance with its own
terms and in material compliance with the provisions of ERISA, the Code, and any
other applicable federal or state laws; and (iv) no Lien in favor or the PBGC or
a Plan has arisen or is reasonably expected to arise on account of any Plan.

(b)    No liability has been or is reasonably expected by the Borrower to be
incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any Single
Employer Plan by the Borrower or any of its Subsidiaries which has or would
reasonably be expected to have a Material Adverse Effect.

(c)    The actuarial present value of all “benefit liabilities” under each
Single Employer Plan (determined within the meaning of Section 401(a)(2) of the
Code, utilizing the actuarial assumptions used to fund such Plans), whether or
not vested, did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the current value of
the assets of such Plan allocable to such accrued liabilities, except as
disclosed in the Borrower’s financial statements.

(d)    Neither the Borrower nor any ERISA Affiliate has incurred, or, to the
best knowledge of the Borrower, is reasonably expected to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
been terminated (within the meaning of Title IV of ERISA), and no Multiemployer
Plan is, to the best knowledge of the Borrower, reasonably expected to be in
reorganization, insolvent, or terminated.

 

35



--------------------------------------------------------------------------------

(e)    No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or is reasonably likely to subject
the Borrower or any ERISA Affiliate to any liability under Sections 406, 407,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

(f)    The present value (determined using actuarial and other assumptions which
are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 5.1 in
accordance with FASB 106.

(g)    Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA)
to which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.

Section 4.14.    Use of Proceeds. The proceeds of the Loans hereunder will be
used solely for the purposes specified in Section 5.8. None of such proceeds
will be used for the acquisition of another Person unless the board of directors
(or other comparable governing body) or stockholders, as appropriate, of such
Person has approved such acquisition.    The proceeds of the Loans hereunder
shall not be used, wholly, partially, directly or indirectly to finance any
transaction relating to a client, customer, importer, exporter or any other
Person who appears on any list of OFAC, the Financial Action Task Force on Money
Laundering or on any control list of a similar nature of any governmental
authority (collectively, the “Sanctions Lists”) or in violation of any
Anti-Terrorism and Anti-Corruption Law.

Section 4.15.    Government Regulation.

(a)    No proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U, or for the purpose of purchasing or carrying or trading in any
securities. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 referred to
in Regulation U. No indebtedness being reduced or retired out of the proceeds of
the Loans was or will be incurred for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U or any “margin security” within
the meaning of Regulation T. “Margin stock” within the meaning of Regulation U
does not constitute more than 25% of the value of the consolidated assets of the
Borrower and its Subsidiaries.

(b)    Neither the Borrower nor any of its Subsidiaries is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, and is not controlled by an “investment company”.

Section 4.16.    Disclosure. Neither this Agreement nor any financial statements
delivered to the Lenders nor any other document, certificate or statement
furnished to the Lenders

 

36



--------------------------------------------------------------------------------

by or on behalf of the Borrower in connection with the transactions contemplated
hereby (in each case, as modified or supplemented by other information so
furnished) contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein or
herein, taken as a whole, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that the projected financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
any projections will be realized).

Section 4.17.    OFAC; Anti-Corruption Laws; Anti-Money Laundering Laws.

(a)    Neither the Borrower nor any of its Subsidiaries or Affiliates, nor to
its knowledge any of its or their respective directors, officers, or employees,
agents or representatives, has taken or will take any action in furtherance of
an offer, payment, promise to pay, or authorization or approval of the payment
or giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to improperly influence official action or secure an improper
advantage for the Borrower or any of its Subsidiaries or Affiliates where such
actions would constitute a material breach of Anti-Corruption Laws; and the
Borrower and its Subsidiaries and Affiliates have conducted their businesses in
material compliance with applicable Anti-Terrorism and Anti-Corruption Laws and
have instituted and maintain and will continue to maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.

(b)    Neither the Borrower nor any of its Subsidiaries or Affiliates, nor to
its knowledge any of its or their respective directors, officers, or employees,
agents or representatives, is (i) named on any Sanctions List, (ii)(A) an agency
of the government of a country, or (B) an organization controlled by a country,
(iii) a Person resident in a country that is subject to a sanctions program
identified on any Sanctions List (each a “Listed Country”), or, if a resident in
a Listed Country, that residency and the operations of that Person relating to
that Listed Country are in compliance with all Anti-Terrorism Laws and
Anti-Corruption Laws in all material respects or (iv) directly conducting
business or engaged in any transaction with any Persons named on any Sanctions
List or resident in a Listed Country.

Section 4.18.    Insurance. The Borrower and its Subsidiaries maintain insurance
with financially sound and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar business and owning similar properties in the same general areas in
which the Borrower and its Subsidiaries operate and/or maintain a system or
systems of self-insurance or assumption of risk which accords with the practices
of similar businesses.

Section 4.19.    Franchises, Licenses, Etc. The Borrower and its Subsidiaries
possess (a) good title to, or the legal right to use, all properties and assets
and (b) all franchises, certificates, licenses, permits and other
authorizations, in each case as are necessary for the operation of their
respective businesses, except to the extent the failure to possess any of the
foregoing would not and would not reasonably be expected to have a Material
Adverse Effect.

 

37



--------------------------------------------------------------------------------

Section 4.20.    Secured Indebtedness. All of the secured indebtedness of the
Borrower is set forth on Schedule 4.20 or permitted by Section 6.6.

Section 4.21.    Subsidiaries. All Subsidiaries of the Borrower and the
designation as to which such Subsidiaries are Material Subsidiaries are set
forth on Schedule 4.21. Schedule 4.21 may be updated from time to time by the
Borrower.

Section 4.22.    EEA Financial Institution. Neither the Borrower nor any
Subsidiary is an EEA Financial Institution.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 5.1.    Information Covenants. The Borrower will furnish, or cause to be
furnished, to the Administrative Agent (who shall forward copies thereof to each
Lender):

(a)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal year, together with retained earnings
and a consolidated statement of cash flows for such fiscal year setting forth in
comparative form figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and audited by
independent certified public accountants of recognized national standing and
whose opinion shall be furnished to the Administrative Agent, shall be to the
effect that such financial statements have been prepared in accordance with GAAP
(except for changes with which such accountants concur) and shall not be limited
as to the scope of the audit or qualified by a going concern or similar
qualification.

(b)    Quarterly Financial Statements. As soon as available, and in any event
within 65 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter) a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such fiscal
quarter, together with a related consolidated statement of cash flows for such
fiscal quarter in each case setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of a
Financial Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Borrower and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments and absence of notes.

(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 5.1(a) and 5.1(b) above, a certificate of a
Financial Officer of the Borrower, substantially in the form of Exhibit 5.1(c),
(i) demonstrating compliance with Section 5.2 by calculation thereof as of the
end of each such fiscal period and (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Borrower proposes to take with
respect thereto.

 

38



--------------------------------------------------------------------------------

(d)    Reports. Promptly after the same are available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

(e)    Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent promptly of (i) the occurrence
of a Default or Event of Default, specifying the nature and existence thereof
and what action the Borrower proposes to take with respect thereto, (ii) any
change in any rating from S&P or Moody’s and/or any loss of rating from S&P or
Moody’s and/or (iii) the occurrence of any of the following with respect to the
Borrower or any Subsidiary: (A) the pendency or commencement of any litigation,
arbitration or governmental proceeding against the Borrower or such Subsidiary
which, if adversely determined, would have or would be reasonably expected to
have a Material Adverse Effect or (B) the institution of any proceedings against
the Borrower or such Subsidiary with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation or alleged
violation of, any federal, state or local law, rule or regulation (including,
without limitation, any Environmental Law), the violation of which would have or
would be reasonably expected to have a Material Adverse Effect.

(f)    ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge
thereof, the Borrower will give written notice to the Administrative Agent and
each of the Lenders promptly (and in any event within five Business Days) of:
(i) any event or condition, including, but not limited to, any Reportable Event,
that constitutes, or would be reasonably expected to lead to, a Termination
Event; (ii) any communication from the PBGC stating its intention to terminate
any Plan or to have a trustee appointed to administer any Plan together with a
statement of the amount of liability, if any, incurred or expected to be
incurred by the Borrower or any Subsidiary in connection therewith; (iii) with
respect to any Multiemployer Plan, the receipt of notice as prescribed in ERISA
or otherwise of any withdrawal liability assessed against the Borrower or any
ERISA Affiliate, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA); (iv)
the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which the Borrower or any of its Subsidiaries
or ERISA Affiliates is required to contribute to each Plan which is subject to
Title IV of ERISA pursuant to its terms and as required to meet the minimum
funding standard set forth in ERISA and the Code with respect thereto; or
(v) any change in the funding status of any Plan that would have or would be
reasonably expected to have a Material Adverse Effect; together, with a
description of any such event or condition or a copy of any such notice and a
statement by an officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Borrower with respect
thereto. Promptly upon request, the Borrower shall furnish the Administrative
Agent with such additional information concerning any Plan as may be reasonably
requested by the Administrative Agent or any Lender, including, but not limited
to, copies of each annual report/return (Form 5500 series), as well as all
schedules and attachments thereto required to be filed with the Department of
Labor and/or the Internal Revenue Service pursuant to ERISA and the Code,
respectively, for each “plan year” (within the meaning of Section 3(39) of
ERISA).

(g)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Administrative Agent or the Required Lenders may reasonably
request.

 

39



--------------------------------------------------------------------------------

(h)    Delivery of Information. Documents required to be delivered pursuant to
this Section (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address www.atmosenergy.com; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents (which notice the Administrative Agent shall promptly forward to
the Lenders). Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper or facsimile copies of the officer’s
certificates required by Section 5.1(c) to the Administrative Agent. Except for
such officer’s certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for maintaining its copies of such documents.

Section 5.2.    Debt to Capitalization Ratio. As of the last day of each fiscal
quarter of the Borrower, the Debt to Capitalization Ratio shall be less than or
equal to 0.70 to 1.0.

Section 5.3.    Preservation of Existence, Franchises and Assets. The Borrower
will, and will cause its Subsidiaries to, do all things necessary to preserve
and keep in full force and effect its existence, rights, franchises and
authority, except where failure to do so would not or would not reasonably be
expected to have a Material Adverse Effect. The Borrower will, and will cause
its Subsidiaries to, generally maintain its properties, real and personal, in
good condition, and the Borrower and its Subsidiaries shall not waste or
otherwise permit such properties to deteriorate, reasonable wear and tear
excepted, except, in each case, where failure to do so would not or would not
reasonably be expected to have a Material Adverse Effect.

Section 5.4.    Books and Records. The Borrower will, and will cause its
Subsidiaries to, keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP
(including the establishment and maintenance of appropriate reserves).

Section 5.5.    Compliance with Law. The Borrower will, and will cause its
Subsidiaries to, comply with, and obtain all permits and licenses required by,
all laws (including, without limitation, all Environmental Laws and ERISA laws),
rules, regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its property, if the failure to
comply would have or would be reasonably expected to have a Material Adverse
Effect. The Borrower will, and will cause each of its Subsidiaries and
Affiliates to, comply with, and not act in any manner that would result in a
violation by any Person (including Lender) of, Anti-Terrorism and
Anti-Corruption Laws.

Section 5.6.    Payment of Taxes and Other Claims. The Borrower will, and will
cause its Subsidiaries to, pay, settle or discharge (a) all material taxes,
assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its properties, before they shall become
delinquent and (b) all lawful claims (including claims for labor, materials and
supplies) which, if unpaid, might give rise to a Lien upon any of its
properties; provided, however, that the Borrower shall not be required to pay
any such tax, assessment, charge, levy, claim or indebtedness which is being
contested in good faith by

 

40



--------------------------------------------------------------------------------

appropriate action and as to which adequate reserves therefor, if required, have
been established in accordance with GAAP, unless the failure to make any such
payment (i) would give rise to an immediate right to foreclose or collect on a
Lien securing such amounts or (ii) would have or would reasonably be expected to
have a Material Adverse Effect.

Section 5.7.    Insurance. The Borrower will, and will cause its Subsidiaries
to, at all times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance and casualty insurance) with
financially sound and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar business and owning similar properties in the same general areas in
which the Borrower and its Subsidiaries operate and/or maintain a system or
systems of self-insurance or assumption of risk which accords with the practices
of similar businesses.

Section 5.8.    Use of Proceeds. The proceeds of the Loans may be used solely
(a) to fund future acquisitions permitted by Section 4.14 and (b) for working
capital, capital expenditures and other lawful corporate purposes of the
Borrower.

Section 5.9.    Audits/Inspections. Upon reasonable prior notice and during
normal business hours and no more frequently than once during any fiscal year
upon reasonable advance notice through the Administrative Agent to the Borrower,
the Borrower will permit representatives appointed by the Administrative Agent,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect the Borrower’s and its Subsidiaries’ property,
including their books and records, their accounts receivable and inventory, the
Borrower’s and its Subsidiaries’ facilities and their other business assets, and
to make photocopies or photographs thereof and to write down and record any
information such representative obtains and shall permit the Administrative
Agent or its representatives to discuss all such matters with the officers,
employees and representatives of the Borrower and its Subsidiaries; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Section 6.1.    Nature of Business. The Borrower will not materially alter the
character of its business from that conducted as of the Closing Date.

Section 6.2.    Consolidation and Merger. The Borrower will not (a) enter into
any transaction of merger, or (b) consolidate, liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution); provided that, so long as no
Default or Event of Default shall exist or be caused thereby, a Person may be
merged or consolidated with or into the Borrower so long as the Borrower shall
be the continuing or surviving corporation.

Section 6.3.    Sale or Lease of Assets. Within any period of four consecutive
fiscal quarters, the Borrower will not, nor will it permit any Subsidiary to,
convey, sell, lease, transfer or otherwise dispose of assets, business or
operations with a net book value in excess of 25% of Total Assets as calculated
as of the end of the most recent such fiscal quarter.

 

41



--------------------------------------------------------------------------------

Section 6.4.    Arm’s-Length Transactions. The Borrower will not, nor will it
permit its Subsidiaries to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an Affiliate; provided that the foregoing restriction shall not apply to the
payment or grant of reasonable compensation, benefits and indemnities to any
director, officer, employee or agent of the Borrower or any Subsidiary.

Section 6.5.    Fiscal Year; Organizational Documents. The Borrower will not
(a) change its fiscal year or (b) in any manner that would reasonably be
expected to materially adversely affect the rights of the Lenders, change its
organizational documents or its bylaws; it being understood that the Borrower’s
shareholders may approve an amendment to the Borrower’s Articles of
Incorporation to permit the issuance of Preferred Securities.

Section 6.6.    Liens. The Borrower will not, nor will it permit any of its
Material Subsidiaries to, contract, create, incur, assume or permit to exist any
Lien with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or after acquired, except
for the following: (a) Liens securing Obligations, (b) Liens for taxes not yet
due or Liens for taxes being contested in good faith by appropriate action and
for which adequate reserves, if required, determined in accordance with GAAP
have been established (and as to which the property subject to any such Lien is
not yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s, carrier’s, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable, which
have been in existence less than 90 days or which are being contested in good
faith by appropriate action and for which adequate reserves, if required,
determined in accordance with GAAP have been established (and as to which the
property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof), (d) pledges or deposits made in the ordinary course of
business to secure payment of worker’s compensation insurance, unemployment
insurance, pensions or social security programs, (e) Liens arising from good
faith deposits in connection with or to secure performance of tenders, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business (other than
obligations in respect of the payment of borrowed money), (f) Liens arising from
good faith deposits in connection with or to secure performance of statutory
obligations and surety and appeal bonds, (g) easements, rights-of-way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended purposes,
(h) judgment Liens that would not constitute an Event of Default or securing
appeal or other surety bonds related to such judgments, (i) Liens arising by
virtue of any statutory or common law provision relating to banker’s liens,
rights of setoff or similar rights as to deposit accounts or other funds
maintained with a creditor depository institution, (j) any Lien on any assets
securing indebtedness incurred or assumed for the purpose of financing all or
any part of the cost of acquiring, developing, operating, constructing,
altering, repairing or improving all or part of such assets; provided that such
Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof, completion of construction, improvement or repair, or
commencement of commercial operation of such assets, (k) any Lien on any asset
of any Person existing at the time such Person is merged or consolidated with or
into the Borrower or one of its Subsidiaries and not created in contemplation of
such event, (l) any Lien existing on any asset prior to the acquisition thereof
by the Borrower or one of its Subsidiaries and not created in contemplation of
such acquisition, (m) any Lien on the assets of the Borrower or any Material
Subsidiary pursuant to Section 803 of the 1998 Indenture, Section 803 of the
2001 Indenture, Section 803 of the 2007

 

42



--------------------------------------------------------------------------------

Indenture, or Section 803 of the 2009 Indenture if placed on the property of the
Borrower or such Material Subsidiary on an equal and ratable basis with Liens
securing Obligations and other Liens that may be placed on the properties of the
Borrower or such Material Subsidiary in the future, (n) any Lien created in
connection with a project financed with, or created to secure, Non-Recourse
Indebtedness, (o) Liens on goods (and the proceeds thereof) and documents of
title and the property covered thereby securing indebtedness in respect of
commercial letters of credit, (p) Liens that have been placed by any developer,
landlord or other third party on property over which the Borrower or any
Material Subsidiary has easement rights or on any real property leased by the
Borrower or any Material Subsidiary and subordination or similar agreements
relating thereto, (q) any condemnation or eminent domain proceedings affecting
any real property, (r) any provision for the retention of title to an asset by
vendor or transferor of such asset which asset is acquired by the Borrower or a
Material Subsidiary in a transaction entered into in the ordinary course of
business, (s) Liens on the proceeds of assets that were subject to Liens
permitted hereunder or on assets acquired with such proceeds as a replacement of
such former assets, (t) Liens not otherwise permitted by this Agreement securing
indebtedness in the aggregate (at the time such Liens are created) not in excess
of ten percent (10%) of Consolidated Net Property, (u) Liens constituted by a
right of set off, or rights over a margin call account, or any form of cash
collateral, or any similar arrangement, securing Hedging Obligations and/or
Physical Trade Obligations, in each case so long as the aggregate principal
amount of cash securing such Hedging Obligations and Physical Trade Obligations,
do not exceed ten percent (10%) of Consolidated Net Worth, (v) Liens on accounts
and related assets arising under an areawide utility contract or similar
contract with the federal government related to energy management, conservation,
or similar services, securing indebtedness of the Persons to whom Borrower has
subcontracted to provide such services to the federal government and (w) any
extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens referred to in the foregoing
clauses (a) through (v) for amounts not exceeding the principal amount of the
indebtedness (including undrawn commitments) secured by the Lien so extended,
renewed or replaced (except for accrued interest and a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred in
connection with such extension, renewal or replacement); provided that such
extension, renewal or replacement Lien is limited to all or a part of the same
property or assets that were covered by the Lien extended, renewed or replaced
(plus improvements on such property or assets).

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1.    Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events (each an “Event of
Default”):

(a)    Payment. The Borrower shall default in the payment (i) when due of any
principal of any of the Loans or (ii) within three Business Days of when due of
any interest on the Loans or of any fees owing hereunder or any of the other
Credit Documents or (iii) within ten days of when due of any other amounts owing
hereunder, under any of the other Credit Documents or in connection herewith.

(b)    Representations. Any representation, warranty or statement made or deemed
to be made by the Borrower herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto (including without limitation the certificate delivered
pursuant to Section 3.1(b)(vi)) shall prove untrue in any material respect on
the date as of which it was deemed to have been made.

 

43



--------------------------------------------------------------------------------

(c)    Covenants. The Borrower shall:

(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 5.2, 5.3 (as to maintenance of existence of the
Borrower only) or 6.1 through 6.6 inclusive; or

(ii)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 5.1 and such default shall continue unremedied
for a period of five Business Days after the earlier of the Borrower becoming
aware of such default or notice thereof given by the Administrative Agent; or

(iii)    default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i), or (c)(ii) of this Section 7.1) contained in this Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of the Borrower becoming aware of such default
or notice thereof given by the Administrative Agent.

(d)    Credit Documents. The Borrower shall default in the due performance or
observance of any term, covenant or agreement in any of the other Credit
Documents and such default shall continue unremedied for a period of at least 30
days after the earlier of (i) the Borrower becoming aware of such default or
notice thereof given by the Administrative Agent or (ii) any Credit Document
shall fail to be in full force and effect or the Borrower shall so assert.

(e)    Bankruptcy, etc. The occurrence of any of the following with respect to
the Borrower or any of its Material Subsidiaries: (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Material Subsidiaries in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or any of
its Material Subsidiaries or for any substantial part of its property or order
the winding up or liquidation of its affairs; or (ii) an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against the Borrower or any of its Material Subsidiaries and
such petition remains unstayed and in effect for a period of 60 consecutive
days; or (iii) the Borrower or any of its Material Subsidiaries shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
or any of its Material Subsidiaries shall admit in writing its inability to pay
its debts generally as they become due or any action shall be taken by such
Person in furtherance of any of the aforesaid purposes.

(f)    Defaults under Other Agreements. With respect to any indebtedness of the
Borrower in excess of $100,000,000 (other than indebtedness outstanding under
this Agreement or Non-Recourse Indebtedness) (A) the Borrower shall (1) default
in any payment (beyond the applicable grace period with respect thereto, if any)
with respect to any such indebtedness, or (2) default (after giving effect to
any applicable grace period) in the observance or performance of any covenant or
agreement relating to such indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition

 

44



--------------------------------------------------------------------------------

shall occur or condition exist, the effect of which default or other event or
condition is to cause, or permit, the holder of the holders of such indebtedness
(or trustee or agent on behalf of such holders) to cause (determined without
regard to whether any notice or lapse of time is required) any such indebtedness
to become due prior to its stated maturity; or (B) any such indebtedness shall
be declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, or by a mandatory prepayment upon specified
events or conditions, in each case, prior to the stated maturity thereof; or
(C) any such indebtedness shall mature and remain unpaid.

(g)    Judgments. One or more final judgments, orders, or decrees shall be
entered against the Borrower involving a liability of $100,000,000 or more, in
the aggregate (to the extent not paid or covered by insurance provided by a
carrier who has acknowledged coverage) and such judgments, orders or decrees
shall continue unsatisfied, undischarged and unstayed for a period of 90 days;
provided that if such judgment, order or decree provides for periodic payments
over time then the Borrower shall have a grace period of 30 days with respect to
each such periodic payment.

(h)    ERISA. The occurrence of any of the following events or conditions if any
of the same would be reasonably expected to result in a liability of an amount
greater than or equal to $20,000,000: (A) any “accumulated funding deficiency,”
as such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, shall exist with respect to any Plan, or any lien shall
arise on the assets of the Borrower or any ERISA Affiliate in favor of the PBGC
or a Plan; (B) a Termination Event shall occur with respect to a Single Employer
Plan, which is, in the reasonable opinion of the Administrative Agent, likely to
result in the termination of such Plan for purposes of Title IV of ERISA; (C) a
Termination Event shall occur with respect to a Multiemployer Plan or Multiple
Employer Plan, which is, in the reasonable opinion of the Administrative Agent,
likely to result in (i) the termination of such Plan for purposes of Title IV of
ERISA, or (ii) the Borrower or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency (within the meaning of Section 4245 of
ERISA) of such Plan; or (D) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which would be reasonably expected to subject the
Borrower or any ERISA Affiliate to any liability under Sections 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower or any ERISA Affiliate has
agreed or is required to indemnify any person against any such liability.

(i)    Change of Control. The occurrence of any Change of Control.

Section 7.2.    Acceleration; Remedies. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent may, with the
consent of the Required Lenders, and shall, upon the request and direction of
the Required Lenders, by written notice to the Borrower take any of the
following actions without prejudice to the rights of the Administrative Agent or
any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:

(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.

 

45



--------------------------------------------------------------------------------

(b)    Acceleration of Loans. Declare the unpaid amount of all Obligations to be
due whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

(c)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents or otherwise available at law or in
equity, including, without limitation, all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(e) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
fees and other indebtedness or obligations owing to the Lenders and the
Administrative Agent hereunder shall immediately become due and payable without
the giving of any notice or other action by the Administrative Agent or the
Lenders.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

Section 7.3.    Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Agreement, but subject in all
respects to Section 2.22, after the occurrence of an Event of Default, all
amounts collected or received by the Administrative Agent or any Lender on
account of amounts outstanding under any of the Credit Documents shall be paid
over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent or any of the Lenders in connection with enforcing the rights of the
Lenders under the Credit Documents, pro rata as set forth below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender,
pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans, pro
rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied.

 

46



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1.    Appointment of Administrative Agent. Each Lender irrevocably
appoints Crédit Agricole Corporate and Investment Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Credit Documents, together with all such actions and powers that are
reasonably incidental thereto. The Administrative Agent may perform any of its
duties hereunder or under the other Credit Documents by or through any one or
more sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 8.2.    Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Credit Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except those discretionary rights and powers expressly
contemplated by the Credit Documents that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.2), and (c) except as expressly set forth in the Credit
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Credit
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Credit Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or

 

47



--------------------------------------------------------------------------------

elsewhere in any Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower) concerning all matters pertaining to such duties.

Section 8.3.    Lack of Reliance on the Administrative Agent. Each of the
Lenders acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 8.4.    Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

Section 8.5.    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 8.6.    The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Credit Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

Section 8.7.    Successor Administrative Agent.

(a)    The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such

 

48



--------------------------------------------------------------------------------

appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States of America or any state
thereof or a bank which maintains an office in the United States, having a
combined capital and surplus of at least $500,000,000.

(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Credit Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 8.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Credit
Documents and (iii) the Required Lenders shall thereafter perform all duties of
the retiring Administrative Agent under the Credit Documents until such time as
the Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 8.8.    Syndication Agent. Each of the Lenders and the Borrower hereby
acknowledges and agrees that the Syndication Agent shall have no duties or
obligations under any Credit Documents to any Lender or the Borrower.

ARTICLE IX

MISCELLANEOUS

Section 9.1.    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail, sent by
telecopy or to the extent permitted below, by email as follows:

 

To the Borrower:

   Atmos Energy Corporation    Three Lincoln Centre, Suite 1800    5430 LBJ
Freeway    Dallas, Texas 75240    Attention: Chief Financial Officer    Telecopy
Number: (972) 855-3793   

Email Address:

Chris.Forsythe@atmosenergy.com

 

49



--------------------------------------------------------------------------------

With a copy to:

   Atmos Energy Corporation    700 Three Lincoln Centre    5430 LBJ Freeway   
Dallas, Texas 75240    Attention: Treasurer    Telecopy Number: (214) 550-9326
   Email Address: dan.meziere@atmosenergy.com

and

   Atmos Energy Corporation    Three Lincoln Centre, Suite 1800    5430 LBJ
Freeway    Dallas, Texas 75240    Attention: General Counsel    Telecopy Number:
(972) 855-3080   

Email Address:

Karen.Hartsfield@atmosenergy.com

To the Administrative Agent:

  

For operations topics:

   Crédit Agricole Corporate and Investment Bank    1301 Avenue of the Americas
– Loan Operations    New York, NY 10019    Attention:    Shonda Fisher &
Jaikissoon Sanichar    Email Address:    Shonda.fisher@ca-cib.com      
Jaikissoon.sanichar@ca-cib.com

With a copy to:

   Crédit Agricole Corporate and Investment Bank    1301 Avenue of the Americas
– AAMO 20th Floor    New York, NY 10019    Attention:    Marisol Ortiz &
Dominique Schillio    Email Address:    marisol.ortiz@ca-cib.com      
Dominique.Schillio@ca-cib.com    and    King & Spalding LLP    1180 Peachtree
Street, N.E.    Atlanta, Georgia 30309    Attention: Carolyn Z. Alford   
Telecopy Number: (404) 572-5100    Email Address: czalford@kslaw.com

For all other topics:

   Crédit Agricole Corporate and Investment Bank    1301 Avenue of the Americas
– AAMO 20th Floor    New York, NY 10019    Attention:    Marisol Ortiz &
Dominique Schillio    Email Address:    marisol.ortiz@ca-cib.com      
Dominique.Schillio@ca-cib.com    and

 

50



--------------------------------------------------------------------------------

With a copy to:

   Crédit Agricole Corporate and Investment Bank    1301 Avenue of the Americas
– DOD 16th Floor    New York, NY 10019    Attention:    Andrew Sidford & Manuel
Barroetavena    Email Address:    Andrew.Sidford@ca-cib.com      
Manuel.Barroetavena@ca-cib.com    and    King & Spalding LLP    1180 Peachtree
Street, N.E.    Atlanta, Georgia 30309    Attention: Carolyn Z. Alford   
Telecopy Number: (404) 572-5100    Email Address: czalford@kslaw.com

To any other Lender:

   the address set forth in the Administrative Questionnaire or the Assignment
and Acceptance executed by such Lender

Notices and other communications hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 9.1 during normal business hours for such
Person, or if received after normal business hours for such Person, such notice
shall be effective on the next Business Day.

(b)    Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice

 

51



--------------------------------------------------------------------------------

and the Administrative Agent and Lenders shall not have any liability to the
Borrower or other Person on account of any action taken or not taken by the
Administrative Agent or the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Borrower to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.

(c)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available”. The Agent Parties (as defined
below) do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications of the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of Borrower’s or the
Administrative Agent’s transmission of Communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Borrower provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

Section 9.2.    Waiver; Amendments.

(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Credit Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Credit Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or any other Credit Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.2, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default or Event of Default at the time.

(b)    No amendment or waiver of any provision of this Agreement or the other
Credit Documents (excluding the Fee Letter, which may be amended by written
agreement executed by each of the parties thereto), nor consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Borrower and

 

52



--------------------------------------------------------------------------------

the Required Lenders or the Borrower and the Administrative Agent with the
consent of the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that no amendment or waiver shall: (i) increase the Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or interest thereon or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender affected thereby, (iv) change the definition of “Pro Rata Share” or
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section 9.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement, without the written consent of each
Lender other than Defaulting Lenders; (vii) release all or substantially all
collateral (if any) securing any of the Obligations, without the written consent
of each Lender other than Defaulting Lenders; provided further, that no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent without the prior written consent of
such Person. Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

Section 9.3.    Expenses; Indemnification.

(a)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Credit
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Credit Document
shall be consummated), and (ii) all reasonable out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 9.3, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Joint Lead Arrangers, each Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and

 

53



--------------------------------------------------------------------------------

disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any liability arising under the
Environmental Laws related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other
Credit Document, if the Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c)    The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Credit Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

(d)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent under clauses (a), (b) or (c) hereof, each
Lender severally agrees to pay to the Administrative Agent such Lender’s Pro
Rata Share (determined as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent in
its capacity as such.

(e)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or the use of proceeds thereof.

(f)    All amounts due under this Section 9.3 shall be payable promptly after
written demand therefor.

Section 9.4.    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder

 

54



--------------------------------------------------------------------------------

without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Credit Exposure outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans and Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the “Trade Date”) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Credit Exposure or
the Commitment assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that, the Borrower will
be deemed to have provided consent if it fails to approve or disapprove of such
assignment within ten (10) Business Days after the date on which it receives
notice thereof.

 

55



--------------------------------------------------------------------------------

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.17(e) if such assignee is a Foreign Lender.

(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons or Defaulting Lender. No such
assignment shall be made to a natural person (or an investment vehicle or trust
for the primary benefit of a natural person or relatives of a natural person) or
a Defaulting Lender or an Affiliate thereof.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 9.4.

 

56



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Credit Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (as to
its commitment only), at any reasonable time and from time to time upon
reasonable prior notice.

(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person (or an investment vehicle or trust for the primary benefit
of a natural person or relatives of a natural person), the Borrower, any of the
Borrower’s Affiliates or Subsidiaries or any Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 9.4 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement without the written consent of each Lender except to the extent such
release is expressly provided under the terms of this Agreement or such guaranty
agreement; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to paragraph (e) of this Section 9.4,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16, and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.4, provided, that such Participant agrees to be subject to the
provisions of Sections 2.19 and 2.20 as if it were an assignee hereunder,
further, to the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.7 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.15 as though it were a Lender.

 

57



--------------------------------------------------------------------------------

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 and Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank or a
Governmental Authority having jurisdiction over any Lender or its parent;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 9.5.    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement and the other Credit Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof, except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) of the State of New York.

(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of any state court of the State
of New York sitting in New York County and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Credit Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Credit Document shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Credit Document against the Borrower or its
properties in the courts of any jurisdiction.

(c)    The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 9.5 and brought in any
court referred to in paragraph (b) of this Section 9.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 9.1, provided that such
service of process is delivered only by overnight courier, signature required.
Nothing in this Agreement or in any other Credit Document will affect the right
of any party hereto to serve process in any other manner permitted by law.

 

58



--------------------------------------------------------------------------------

Section 9.6.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.7.    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

Section 9.8.    Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Credit Documents, and any separate letter agreement(s)
relating to any fees payable to the Administrative Agent constitute the entire
agreement among the parties hereto and thereto regarding the subject matters
hereof and thereof and supersede all prior agreements and understandings, oral
or written, regarding such subject matters. Delivery of an executed counterpart
to this Agreement or any other Loan Document by facsimile transmission or by
electronic mail in pdf format shall be as effective as delivery of a manually
executed counterpart hereof.

Section 9.9.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is

 

59



--------------------------------------------------------------------------------

outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17, and 9.3 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof. All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Credit Documents, and the making of the Loans.

Section 9.10.    Severability. Any provision of this Agreement or any other
Credit Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 9.11.    Confidentiality. Each of the Administrative Agent and each
Lender agrees to take normal and reasonable precautions to maintain the
confidentiality of any Information, except that such Information may be
disclosed (i) to any Related Party of the Administrative Agent or any such
Lender, including without limitation accountants, legal counsel and other
advisors, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority or self-regulatory organization, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 9.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrower, (v) in
connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to provisions substantially similar to this Section 9.11, to any
actual or prospective assignee or Participant, or to any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction or any credit insurance provider, in each case, relating
to Borrower and its obligations, (vii) on a confidential basis to (a) any rating
agency in connection with rating the Borrower, its Subsidiaries or the
facilities or (b) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
facilities, or (viii) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this
Section 9.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential.

Section 9.12.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum

 

60



--------------------------------------------------------------------------------

Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.12 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

Section 9.13.    Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that it is not required to affix its corporate seal to this Agreement
or any other Credit Document pursuant to any requirement of law or regulation,
agrees that this Agreement is delivered by Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Credit Documents.

Section 9.14.    Patriot Act.    The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

Section 9.15.    No Fiduciary Duty. The Administrative Agent, the Syndication
Agent, the Joint Lead Arrangers, each Lender and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of Borrower. Borrower agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lenders and Borrower, its stockholders or its affiliates. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Credit
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and Borrower, on the other, (ii) in connection therewith and with the
process leading to such transaction each of the Lenders is acting solely as a
principal and not the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its affiliates has advised or is currently advising
Borrower on other matters) or any other obligation to Borrower except the
obligations expressly set forth in the Credit Documents and (iv) Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate. Borrower further acknowledges and agrees that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Borrower agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to Borrower, in connection with such transaction or the process
leading thereto.

 

61



--------------------------------------------------------------------------------

Section 9.16.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(remainder of page left intentionally blank)

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ATMOS ENERGY CORPORATION, as Borrower By:   /S/ DANIEL M. MEZIERE Name:  

Daniel M. Meziere

Title:  

Vice President and Treasurer

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Administrative Agent and as a Lender

By:   /S/ JILL WONG   Name: Jill Wong   Title: Director By:   /S/ GORDON YIP  
Name: Gordon Yip   Title: Director CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK
BRANCH, as a Lender By:   /S/ ANJU ABRAHAM   Name: Anju Abraham   Title:
Authorized Signatory

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Schedule I

APPLICABLE MARGINS

 

Level

  

Rating Category: Moody’s/S&P

   Applicable Margin
for Eurodollar
Advances    Applicable Margin
for Base Rate
Advances

I

   Aa3/AA- or higher        1.125 %        0.125 %

II

   A1/A+        1.250 %        0.250 %

III

   A2/A        1.375 %        0.375 %

IV

   A3/A-        1.500 %        0.500 %

V

   Baa1/ BBB+ or lower        1.750 %        0.750 %

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior, unsecured long-term debt securities of the Borrower
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding, and any rating assigned to any other debt security of
the Borrower shall be disregarded. The rating in effect on any date is that in
effect at the close of business on such date. If the ratings established or
deemed to have been established by Moody’s and S&P for the Borrower fall within
different Levels, the highest rating (or numerically lower Level) shall apply,
unless the ratings differ by more than one Level, in which case, the governing
rating shall be the rating next below the highest of the two. If the Borrower is
not rated by Moody’s or S&P, then the rate shall be established by reference to
Level V.

If the rating system of Moody’s or S&P shall change, or if any of these rating
agencies shall cease to be in the business of rating corporate debt obligations,
the Borrower, the Lenders and the Administrative Agent shall negotiate in good
faith to amend this Schedule to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin and the Applicable Percentage shall
be determined by reference to the rating most recently in effect prior to any
such change or cessation. If after a reasonable time (not to exceed 90 days) the
parties cannot agree to a mutually acceptable amendment, the Applicable Margin
and the Applicable Percentage shall be determined by reference to Level V.

 

[SCHEDULE I]



--------------------------------------------------------------------------------

Schedule II

COMMITMENT AMOUNTS

 

Lender

   Commitment
Amount  

Crédit Agricole Corporate and Investment Bank

   $ 100,000,000.00  

Canadian Imperial Bank of Commerce, New York Branch

   $ 100,000,000.00  

TOTAL

   $ 200,000,000.00  

 

[SCHEDULE II]